DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 8-9, 13, 15-18, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20140122824 to Lewsey.

As to claim 1, Lewsey discloses a tag memory, comprising: 
a plurality of non-configurable tag columns configured to be powered on during a normal operation [a minimum portion of a cache and its corresponding tag memory are to always be powered on during normal operation: paragraphs 0037-0038; for example, such a minimum may be an eighth of the maximum capacity of a cache: paragraph 0039]; 
and a plurality of configurable tag columns, wherein a first portion of the plurality of configurable tag columns is configured to be powered off during the normal operation and a second portion of the plurality of configurable tag columns is configured to be powered on during the normal operation [of the remaining cache and corresponding tag memory, a first and second portion may be configured to be powered off or on during normal operation; i.e. running with half or a quarter of the maximum capacity, the remaining portion of the cache memory may be turned on or off as needed: paragraph 0039].  For example, if the cache is to be operated at half capacity, Lewsey teaches that a minimum portion of the tag memory (i.e. 1/8 of the maximum capacity) is always powered on (i.e. non-configurable tag columns),
 a first portion of the remainder of the tag memory (i.e. configurable tag columns) is configured to be powered off (i.e. the unused 1/2 of the capacity), 
and a second portion of the remainder of the tag memory is configured to be powered on (i.e. the 3/8 of the capacity above the 1/8 always-on portion of the tag memory - See also paragraphs 42-44, 60 and 68-69), substantially as claimed.  
Lewsey further teaches the plurality of non-configurable tag columns corresponds to lower bits of a tag physical address, and the plurality of configurable tag columns corresponds to the upper bits of the tag physical address [the unused upper sections of the cache are powered down (i.e. the portion of the cache that is configured to be powered off): paragraph 0038].  Because the upper configurable sections are addressed by the upper bits of the tag address, the plurality of configurable tag columns corresponds to the upper bits of the tag physical address.  Likewise, because the minimum portion of the cache that is always powered on (non-configurable section) is in the lower section of the cache, i.e. addressed by the lower bits of the tag address, the plurality of non-configurable tag columns corresponds to the lower bits of the tag physical address

As to claim 8, Lewsey discloses the first portion of the plurality of configurable tag columns contains most significant bits of a physical address and the second portion of the plurality of configurable tag columns contains next most significant bits of the physical address [the cache is configured such that the lower portion of the cache is powered: paragraph 0043].  Because the upper portion of the cache and its corresponding tag memory is addressed by the most significant bits, the unpowered tag memory (i.e. the first portion of the plurality of configurable tag columns) likewise contains most significant bits of a physical address and the second portion of the plurality of configurable tag columns contains next most significant bits of the physical address, substantially as claimed.

As to claim 9, Lewsey discloses the plurality of non-configurable tag columns contains remaining bits of a tag field [the lowest portion of the cache that is always powered on comprise the least significant address bits for the same reason as explained in Claim 8: paragraph 0043]. 

As to claim 13, Lewsey discloses a clamp logic coupled to outputs of the plurality of configurable tag columns, wherein the clamp logic is configured to pass each output of the second portion of the plurality of configurable tag columns (only tags associated with active ways are input ted to comparator, paragraph 0039) and pass a fixed logic value for each output of the first portion of the plurality of configuration tag columns [reads from inactive tag memory are suppressed and forced to a static value , i.e. clamped: paragraph 0039]. 

As to claim 15, Lewsey discloses a first plurality of bit comparators each coupled to each output of the first portion of the plurality of configurable tag columns, wherein the first plurality of bit comparators is configured to power off during the normal operation [unused bit comparators are forced to a static value to reduce power: paragraphs 0039 and 0063]. 

As to claim 16, Lewsey discloses a second plurality of bit comparators each coupled to each output of the second portion of the plurality of configurable tag columns and a third plurality of bit comparators each coupled to each output of the plurality of non-configurable tag columns, wherein the second plurality of bit comparators and the third plurality of the bit comparators are configured to power on during the normal operation [used bit comparators are not forced to a static value and are thus powered on: paragraphs 0039 and 0063]. 

As to claim 17, Lewsey discloses the tag memory is a part of level 1 cache [paragraph 0096]. 

As to claim 18, Lewsey discloses a method for operating a tag memory, comprising: powering on a plurality of non-configurable tag columns during a normal operation [a minimum portion of a cache and its corresponding tag memory are to always be powered on during normal operation: paragraphs 0037-0038; for example, such a minimum may be an eighth of the maximum capacity of a cache: paragraph 0039]; powering off a first portion of a plurality of configurable tag columns during the normal operation; and powering on a second portion of the plurality of configurable tag columns during the normal operation [of the remaining cache and corresponding tag memory, a first and second portion may be configured to be powered off or on during normal operation; i.e. running with half or a quarter of the maximum capacity, the remaining portion of the cache memory may be turned on or off as needed: paragraph 0039.  See also paragraphs 42-44, 60 and 68-69]. 
Lewsey further teaches the plurality of non-configurable tag columns corresponds to lower bits of a tag physical address, and the plurality of configurable tag columns corresponds to the upper bits of the tag physical address [the unused upper sections of the cache are powered down (i.e. the portion of the cache that is configured to be powered off): paragraph 0038].  Because the upper configurable sections are addressed by the upper bits of the tag address, the plurality of configurable 

As to claim 21, Lewsey discloses the first portion of the plurality of configurable tag columns contains most significant bits of a physical address and the second portion of the plurality of configurable tag columns contains next most significant bits of the physical address [see rejection of claim 8 above]. 

As to claim 23, Lewsey discloses holding outputs of the first portion of the plurality of configurable columns to a fix logic value during the normal operation [reads from inactive tag memory are suppressed, i.e. held: paragraph 0039].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140122824 to Lewsey in view of Patent Application Publication 20020112126 to Hayakawa et al.

As to claim 14, Lewsey discloses the clamp logic as discussed in claim 13 above does not teach that the clamp logic for a selected output is a digital logic comprises a plurality of 2-input AND logic gates, where each one of the plurality of 2-input AND logic gates receives one of the output of the plurality of configurable tag columns and a corresponding switch control signal.  In an analogous art, Hayakawa discloses a tag memory system having a tag determination circuit 13 (clamp logic) further including a plurality of AND gates 36, each AND input receive a configurable memory tag columns (from tag memory RAM 31) and an switch control signal (valid flags are inputs into corresponding AND circuits, paragraph 10) to only select valid entry among the data read from each tag memory module.  It   would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clamp logic as taught by Kayakawa to select only valid data to output to a data bus (paragraph 8). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140122824 to Lewsey.

As to claim 22, though not explicitly disclosed that the tags associated with the configurable and non-configurable tag being powering off during a power collapse (power loss) ;  it would have been obvious to one of ordinary skill in the art that a power collapse would cause the components of the powered device , such as the tag memory taught by Lewsey  (i.e. the plurality of non-configurable tag columns, the first portion of the plurality of configurable tag columns, and the second portion of the . 
Allowable Subject Matter
Claims 2-7, 10-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant is also reminded of the proposed amendment discussed during the interview of December 2, 2021 to clarify that the non-configurable tag columns are configured to not be powered off during a normal operation, in order to distinguish them from the configurable tag columns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186